[Cite as State v. Hatton, 2021-Ohio-1416.]


                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                  PICKAWAY COUNTY

 STATE OF OHIO,                   :
                                  :    Case No. 19CA34
       Plaintiff-Appellee,        :
                                  :
       v.                         :    DECISION AND JUDGMENT
                                  :    ENTRY
 MARTIN L. HATTON,                :
                                  :
       Defendant-Appellant.       :     RELEASED: 04/19/2021
_____________________________________________________________
                            APPEARANCES:

 John M. Gonzales, Columbus, Ohio, for Appellant.

 Judy C. Wolford, Pickaway County Prosecutor, and Jayme H. Fountain, Assistant
 Pickaway County Prosecutor, for Appellee.
 _____________________________________________________________

 Wilkin, J.

         {¶1} This is an appeal from a Pickaway County Court of Common Pleas

 judgment that denied appellant, Martin L. Hatton’s, motion for leave to file a

 motion for a new trial and a petition for post-conviction relief. On appeal,

 appellant asserts three assignments of error: (1) the trial court erred by overruling

 his motion for leave to file a motion for a new trial pursuant to Crim.R. 33(A)(6),

 (2) the trial court erred by overruling his petition for post-conviction relief pursuant

 to R.C. 2953.21 and 2953.23, and (3) the trial court deprived him of his due

 process rights under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d

 215 (1963) when material evidence and actual DNA test results were not

 disclosed to him. Having reviewed the record, appellant’s arguments, and the

 applicable law, we affirm the trial’s court judgment.
Pickaway App. No. 19CA34                                                         2


                                  BACKGROUND

       {¶2} On January 29, 1997, the state charged appellant, along with co-

defendant, Rickey Dunn (“Dunn”), with rape, burglary, kidnapping, felonious

assault, and theft. The following is a review of the pertinent facts of these

offenses as recounted in State v. Hatton, 4th Dist. Pickaway No. 05CA38, 2006-

Ohio-5121, ¶ 3-17:

             On January 18, 1997, at approximately 1:17 a.m., [the]
        seventeen year old [victim] awoke to the sound of footsteps in
        her bedroom. (Footnote omitted) Shortly thereafter, [she] felt a
        gloved hand covering her mouth and saw a strange man's face
        inches away from her. The man held a knife to [the victim’s] neck
        and told her that she “better really love [her] parents, that if [she]
        screamed or made any noise he was going to kill” her family.
        The man raped [her] in her bedroom and then took her
        downstairs to the family room. Once downstairs in the family
        room, a second man raped [her]. While the second man was
        raping [the victim], the first man left the room. When the first man
        came back, he told the second man that they had to leave. The
        second man stated that he was not ready to leave because he
        was “not done” with [the victim].

              [The victim] and the two men heard footsteps upstairs. [The
        victim’s] father, Paul, hearing footsteps in the house, had woken
        up to investigate. As he proceeded down the stairs, he heard
        someone say, “Let's get the hell out of here. Someone's coming.”
        Paul saw the first man fleeing the residence. The second man
        ran into Paul. The two men struggled. During the struggle, the
        second man was yelling, “Marty, Marty, Marty!” He told Paul, “My
        buddy's got a gun, he will come in and kill you all.” Paul asked
        the second man who Marty is, and the man replied, “I don't know
        why I am here. I came with Marty Hatton.”

              As Paul was struggling with the second man, [the victim]
        ran upstairs to her parents' bedroom to find her mother. [She]
        told her mother what happened and telephoned 911.

              Circleville Police Sergeant Wayne Gray and Circleville
        Police Officer David Haynes were the first officers on the scene.
        As Sergeant Gray entered the front door, he saw Paul standing
        over the second man, who was laying on the floor and was
Pickaway App. No. 19CA34                                                       3


       yelling, “Where's Marty?” The second man said several times
       that he had been at the residence with “Marty.” Sergeant Gray
       told the man that he did not know who “Marty” was. The second
       man stated it was “Marty Hatton.” The officers learned that the
       second man was Ricky Dunn. The officers arrested Dunn and,
       when additional officers arrived on the scene, began searching
       for Hatton. The officers did not, however, find Hatton.

             Following his arrest and at trial, Dunn explained the events
       surrounding the burglary and rape as follows. Dunn testified that
       he was with Hatton on the night of January 17, 1997, and they
       went to the Match Box Tavern. After leaving the bar, Dunn and
       Hatton went to Chatham Drive. Hatton told Dunn they were going
       to Chatham Drive to talk to one of his friends. When they got to
       Chatham Drive, Hatton told Dunn that he was going to rob a
       house. Dunn stated that he thought Hatton was kidding. Hatton
       told Dunn that “he would leave [Dunn] laying on the ground if
       [Dunn] didn't do it.” Hatton and Dunn went to one house, but
       could not open the door. They then went to the next house and
       walked around the side entrance to the garage. Hatton opened
       the door with a credit card. Hatton and Dunn entered the garage
       and Hatton began looking through the cars. Hatton found a set of
       keys in one of the cars.

             Hatton then entered the house while Dunn remained in the
       garage. Some time later, Hatton returned to the garage and told
       Dunn to come inside. When Dunn entered the house, he saw
       [the victim] standing against the wall. Dunn said Marty was
       laughing, stating, “Look at this, * * * seventeen years old.” Dunn
       told Hatton, “Oh, no, don't do this. Let's get out of here.” Dunn
       stated Hatton would not listen to him.

            Hatton told Dunn that he had sex with [the victim] and that
       Dunn was also going to have sex with her. Dunn told Hatton, “no
       way, I am not going to do that.” Dunn again told Hatton that they
       should leave. Hatton grabbed [the victim], held the knife to her
       neck and said if Dunn did not have sex with her, Hatton would kill
       her.

             Hatton led [the victim] into the family room and told [the
       victim] to lay down on the couch. He told Dunn to get on top of
       her. Hatton held the knife to [the victim’s] neck and told her not to
       make any noise. Hatton shone a flashlight on [the victim] and
       Dunn to make sure that Dunn was having sex with her. Dunn
       stated that he was not able to have sex with her because he was
       scared. Approximately five minutes later, Dunn heard someone
Pickaway App. No. 19CA34                                                     4


       coming downstairs. Hatton said, “Let's get the hell out of here,
       somebody is coming.” Dunn replied, “I am not ready yet.” Dunn
       stated he did not want to leave with Hatton because he was
       afraid Hatton would kill him and [the victim]. Dunn later informed
       the officers that Hatton had been wearing a dark colored
       sweatshirt on the night in question.

             The next day Circleville Police Officer Kevin Clark and
       Pickaway County Sheriff's Department Sergeant Mike Wears
       went to Hatton's house to question him about his whereabouts
       during the preceding night and about Dunn's allegations. The
       officers informed him that Dunn had stated that he had been
       involved in a burglary and a rape at the Chatham Drive
       residence during the overnight hours. Hatton told the officers that
       he had no idea what the officers were talking about. Hatton
       stated that he had not seen Dunn the previous evening. Hatton
       stated that on the previous evening, he returned home shortly
       before midnight, watched a movie with his wife, and went to bed.

             Hatton informed the officers that he was willing to help out
       in any way that he could and that he was not involved in the
       crimes. The officers asked him for the clothes he had been
       wearing the previous evening, and he gave them a pair of jeans,
       a sweater, a shirt, and a pair of underwear. Hatton did not turn
       over the dark colored sweatshirt that Dunn claimed he wore. The
       officers also asked Hatton to accompany them to the police
       station for a line-up.

             At the police station, Hatton voluntarily participated in a
       line-up. The victim could not, however, identify the perpetrator.
       Officer Clark then took Hatton into an interview room. Officer
       Clark wanted to ask Hatton some questions about Dunn's
       allegations, but Hatton stated that he wanted to speak with an
       attorney. Officer Clark stated that the officers had discovered
       that Hatton was in Laurelville with Dunn on the night in question.
       Hatton stated that he was in Laurelville. Hatton stated that he
       wanted to help clear his name and that he did not do anything
       wrong.

            Hatton asked Officer Clark what he could do to clear his
       name. Officer Clark stated that the police would need blood and
       pubic hair samples, and that they would need to search his
       house. He agreed to provide the samples and to let the police
       search his house.
Pickaway App. No. 19CA34                                                              5


        During the search of Hatton's home, the officers took a dark
        colored sweatshirt from the closet located in the master
        bedroom. The sweatshirt had a dried white substance on it which
        the officers suspected to be semen. Hatton's wife confirmed that
        Hatton had been wearing the sweatshirt on the night in question.

              When Raman Tejwani, a DNA analyst with the Columbus
        Crime Lab, analyzed the swabs and the underwear, she
        determined that the semen came from more than one male
        contributor, but she was not able to exclude or include Hatton as
        a contributor. Tejwani also stated that her analysis of the semen
        stained sweatshirt was inconclusive because the sample did not
        contain enough DNA.

              In his defense, Hatton presented the testimony of Larry M.
        Dehus, a forensic scientist. Dehus testified that he examined
        Hatton's pubic hair sample and discovered a foreign pubic hair.
        Dehus stated that he microscopically compared the foreign pubic
        hair to [the victim’s] pubic hair and, unlike the state's expert,
        concluded that the two were dissimilar. Dehus further stated that
        the state's expert's report did not account for a black pubic hair
        that was discovered. Dehus stated that an examination of the
        black pubic hair could have determined whether the hair was
        similar to [the victim’s], or whether the hair was similar to either
        Hatton or Dunn. Dehus also stated that from reviewing CCL's
        DNA analysis reports, it appeared to him that a third individual
        contributed to the semen samples.

       {¶3} The jury convicted appellant of all charges, and the trial court

imposed an aggregate 39-year prison term. State v. Hatton, 4th Dist. Pickaway

No. 97CA34, 1999 WL 253450, * 6. We affirmed appellant’s conviction on direct

appeal. Id.

       {¶4} Approximately one year after his conviction, on June 10, 1998,

counsel for appellant called criminologist Raman Tejwani (“Tejwani”) and

discussed some of the DNA evidence in appellant’s case. Two days later, on

June 12, 1998, appellant filed his first petition for post-conviction relief, which the

trial court denied. We affirmed the denial in State v. Hatton, 4th Dist. Pickaway
Pickaway App. No. 19CA34                                                                6


No. 00CA10, 2000 WL 1152236 * 4. Appellant filed numerous, additional post-

conviction pleadings. See State v. Hatton, 4th Dist. Pickaway No. 5CA38, 2006-

Ohio-5121 (Affirmed the trial court‘s denial of appellant’s request for DNA

testing); State v. Hatton, 4th Dist. Pickaway No. 6CA35, 2007-Ohio-3725

(Affirmed the trial court’s denial of appellant’s second petition for post-conviction

relief); State v. Hatton, 4th Dist. Pickaway No. 9CA4, 2010-Ohio-1245 (Affirmed

the trial court’s denial of appellant’s motion for DNA testing); State v. Hatton, 4th

Dist. Pickaway No. 11CA21, 2012-Ohio-2019 (Affirmed the trial court’s denial of

appellant’s motion to vacate his conviction due to the trial court’s lack of subject

matter jurisdiction); State v. Hatton, 4th Dist. Pickaway No. 11CA23, 2013-Ohio-

475 (Affirmed the trial court’s denial of appellant’s motion for leave to file a

motion for a new trial); State v. Hatton, 4th Dist. Pickaway No. 13CA26, 2014-

Ohio-3601 (Affirmed trial court’s denial of appellant’s motion for a new trial).

       {¶5} Most recently in 2019, appellant filed another motion for leave to file a

motion for a new trial, as well as a petition for post-conviction relief. In support of

both pleadings, appellant alleged newly discovered evidence, namely a

memorandum (“memo”) drafted by Tejwani dated June 22, 1998. Appellant

alleges that the memo contradicts Tejwani’s trial testimony that the DNA results

were inconclusive as to whether appellant was a contributor to the DNA sample

recovered from the victim and her clothing.

       {¶6} Contrary to appellant’s allegations, the trial court held that the memo

did not contradict Tejwani’s trial testimony, and did not exclude appellant as a

source of the DNA recovered from the victim. The court also found that
Pickaway App. No. 19CA34                                                             7


appellant’s claims were barred by res judicata. Accordingly, the court denied

both appellant’s motion for leave to file a motion for a new trial and his petition for

post-conviction relief. It is this judgment that is the subject of appellant’s appeal.

                            ASSIGNMENTS OF ERROR

I.     THE TRIAL COURT ERRED BY OVERRULING APPELLANT’S MOTION
       FOR LEAVE TO FILE A MOTION FOR A NEW TRIAL PURSUANT TO
       CRIM.R. 33(A)(6)

II.    THE TRIAL COURT ERRED BY OVERRULING APPELLANT’S
       PETITION FOR POST-CONVICTION RELIEF PURSUANT TO R.C.
       2953.21 AND 2953.23


III.   THE TRIAL COURT DEPRIVED APPELLANT OF HIS RIGHTS UNDER
       BRADY V. MARYLAND WHEN MATERIAL EVIDENCE AND ACTUAL
       DNA TEST RESULTS WERE NOT DISCLOSED TO THE DEFENSE


                               ASSIGNMENT OF ERROR I

       {¶7} Appellant argues that the trial court abused its discretion in denying

him leave to file a motion for a new trial under Crim.R. 33(B)(6) based on “new

evidence” that appellant was unable to discover until September 10, 2018 when

he became aware of the memo pursuant to a public records request. Tejwani

sent the memo to the prosecutor and in pertinent part, the memo appears to

recount her conversation with appellant’s post-conviction relief counsel, Yeazel:

        Mr. Yeazel was concerned about the origin of the faint “B” type
        observed at the D7S8 locus in sample 5. (vagina swabs, male
        fraction) as reported in the Crime Lab log, page 3. This type was
        not observed in the known blood samples of [the victim],
        [appellant], or [Dunn]. The male samples of the vaginal swabs
        consisted of a mixed DNA sample and no information regarding
        the contributor could be obtained from the DNA typing results
        which were reported as “inconclusive” in the lab report at issue.
        [Id.] [Red Folder C, doc. 312, Ex. A, June 22, 1998 memo]
Pickaway App. No. 19CA34                                                            8


       {¶8} Appellant argues that the memo conflicts with Tejwani’s testimony

that the DNA test results were “inconclusive” regarding appellant (i.e., the test

results could not include or exclude appellant as having contributed to the DNA)

because appellant’s blood contains only the A gene at the D7S8 marker, and

therefore “conclusively established that [appellant] was not the second rapist.”

Appellant alleges that “Tejwani understood [appellant was not the second rapist];

and her memo directly contradicted her trial testimony.”

       {¶9} Finally, appellant argues that any assertion by the state - that

appellant’s trial was not decided on the DNA evidence, but was supported by

other circumstantial evidence - is undermined by the fact that in 2009 Dunn

recanted his testimony that implicated appellant in committing the criminal

offenses at issue herein. Appellant claims that this recantation also is supported

by a newly discovered police report in which the lead detective and state

determined that Dunn’s incriminating statements were not credible.

       {¶10} In response, the state concedes that the trial court’s failure to

address whether appellant was unavoidably prevented from discovering the

evidence in question was error, but claims that it was harmless error.

Irrespective of whether appellant was unavoidably prevented from discovering

the new evidence, the state asserts that courts have held that a delayed motion

for a new trial must be filed within a reasonable time. The state argues that

appellant’s “evidence” is not new. It asserts that information in Tejwani’s memo

was available through his attorney “as early as June 10, 1998,” and has been
Pickaway App. No. 19CA34                                                             9


used by appellant in support of other pleadings that he has filed. Therefore, the

state argues that appellant’s motion was not timely filed.

       {¶11} The state also argues that this court, in affirming the trial court’s

dismissal of appellant’s first petition for post-conviction relief in 1998, determined

that appellant’s expert’s affidavit agreed with Tejwani that the DNA results were

inconclusive. Therefore, the memo is not new evidence, and both of appellant’s

motions are barred by res judicata.

       {¶12} Prior to addressing appellant’s assignments of error, we feel the

need to clarify several unsupported assertions made by the appellant in support

of his appeal. Aside from the allegedly perjured testimony of Tejwani regarding

the DNA evidence, appellant claims there is no other evidence supporting his

convictions. In particular, he argues Dunn recanted his testimony that implicated

appellant in the crimes herein. In fact, appellant filed a motion for a new trial

asserting that Dunn had recanted his testimony implicating appellant. In support

of this motion was an affidavit from Dunn averring that he wrongly identified

appellant because he (Dunn) was “cohersed [sic] and threatenend [sic] by

Detective Gary Combs to implicate [appellant].” The trial court found that Dunn’s

recantation was not credible, and we affirmed the trial court’s judgment. Hatton,

4th Dist. Pickaway No. 13CA26, 2014-Ohio-3601. Dunn’s affidavit is undermined

by the victim’s father, Paul, who testified that he caught Dunn trying to escape

the scene, and at that time, prior to the arrival of police, Dunn specifically

implicated appellant by his first and last name. Hatton, 4th Dist. Pickaway No.

05CA38, 2006-Ohio-5121, ¶ 4-6. Further, appellant lied when asked if he had
Pickaway App. No. 19CA34                                                            10


been with Dunn the night the offenses were committed. Id. ¶ 11,13. Finally,

testimony established that appellant had worn a dark sweatshirt the night of the

rape. Id. ¶ 11. And despite seeming to cooperate by turning over clothing to the

police, appellant did not turn over the sweatshirt. Id. ¶ 12. Only a subsequent

search by the police discovered the sweatshirt with what appeared to be a

semen stain. Id. ¶ 15.

                                  Law and Analysis

       {¶13} “[A]n appellate court applies an abuse of discretion standard of

review to (1) a trial court's decision whether to conduct an evidentiary hearing on

a motion for leave to file a delayed motion for new trial; and (2) its ultimate

decision to grant or deny the underlying motion for new trial.” State v. Seal, 4th

Dist. Highland No. 16CA14, 2017-Ohio-116, 75 N.E.3d 1035, ¶ 9, citing State v.

Hoover–Moore, 10th Dist. Franklin No. 14AP-1049, 2015-Ohio-4863, 50 N.E.3d

1010, ¶ 14; State v. Jones, 9th Dist. Summit No. 26568, 2013-Ohio-2986, 2013

WL 3486843, ¶ 8. “An abuse of discretion implies the trial court's decision is

arbitrary, unconscionable, or unreasonable.” Id., citing State v. Minton, 4th Dist.

Adams No. 15CA1006, 2016-Ohio-5427, 69 N.E.3d 1108, ¶ 19. “Moreover, a

trial court generally abuses its discretion when it fails to engage in a ‘ “sound

reasoning process.” ’ ” State v. Delawder, 4th Dist. Scioto No. 18CA3854, 2019-

Ohio-3379, ¶ 9, quoting State v. Morris, 132 Ohio St.3d 337, 2012–Ohio–2407,

972 N.E.2d 528, ¶ 14, quoting AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).
Pickaway App. No. 19CA34                                                            11


       {¶14} “Crim.R. 33(A)(6) permits a trial court to grant a new trial “[w]hen

new evidence material to the defense is discovered which the defendant could

not with reasonable diligence have discovered and produced at the trial.” State v.

Hedges, 4th Dist. Hocking No. 18CA7, 2018-Ohio-4956, ¶ 11. “[A] motion for

new trial based on newly discovered evidence must be filed within 120 days after

the day the verdict was rendered, unless the defendant shows by ‘clear and

convincing proof that [he] was unavoidably prevented from the discovery of the

evidence upon which he must rely * * *.’ ” State v. West, 4th Dist. Scioto No.

17CA3810, 2018-Ohio-1784, ¶ 8, quoting Crim.R. 33(B).

       {¶15} “ ‘[A] party is unavoidably prevented from filing a motion for a new

trial if the party had no knowledge of the existence of the ground supporting the

motion for new trial and could not have learned of the existence of that ground

within the time prescribed for filing the motion for new trial in the exercise of

reasonable diligence.’ ” State v. Bennett, 4th Dist. Scioto No. 16CA3765, 2017-

Ohio-574, ¶ 12, quoting State v. Walden, 19 Ohio App.3d 141, 146, 483 N.E.2d

859 (10th Dist. 1984); State v. Wilson, 2nd Dist. Montgomery No. 23247, 2009–

Ohio–7035, ¶ 8. And “ ‘ “[t]here is a material difference between being unaware

of certain information and being unavoidably prevented from discovering that

information, even in the exercise of due diligence.” ’ ” Id., quoting State v. Lenoir,

2d Dist. Montgomery No. 26846, 2016–Ohio–4981, ¶ 24, quoting State v.

Warwick, 2d Dist. Champaign No. 01CA33, 2002–Ohio–3649. “[A] defendant fails

to demonstrate that he or she was unavoidably prevented from discovering new

evidence when he would have discovered that information earlier had he or she
Pickaway App. No. 19CA34                                                              12


exercised due diligence and some effort.” Id. citing State v. Metcalf, 2d Dist.

Montgomery No. 26101, 2015-Ohio-3507, ¶ 11.

       {¶16} Finally, generally speaking, res judicata may be applied to bar

further litigation of issues that were raised previously or could have been raised

previously in an appeal. State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104

(1967). And we have recognized in particular that res judicata bars a motion for

a new trial when the movant raised, or could have raised, that issue, in a prior

action. See State v. Lofton, 4th Dist. Pickaway No. 16CA8, 2017-Ohio-757, ¶ 16,

citing State v. Vincent, 4th Dist. Ross No. 03CA2713, 2003-Ohio-3998

(finding res judicata barred defendant from raising issues that could have been

raised in a prior motion for a new trial or Crim.R. 32.1 motion). “ ‘[R]es judicata

promotes the principles of finality and judicial economy by preventing endless

relitigation of an issue on which a defendant has already received a full and fair

opportunity to be heard.’ ” State v. Miller, 4th Dist. Lawrence No. 11CA14, 2012-

Ohio-1922, ¶ 5, quoting State v. Saxon, 109 Ohio St.3d 176, 2006–Ohio–1245,

846 N.E.2d 824, ¶ 18.

       {¶17} The Supreme Court has recognized a court may decline the

application of res judicata when the circumstances render it unjust. See State v.

Murnahan, 63 Ohio St.3d 60, 66, 584 N.E. 2d 1204 (Superseded by statute in

other grounds). Accord State v. Houston, 73 Ohio St. 3d 346, 347, 1995-Ohio-

317, 652 N.E.2d 1018, 1019. But our standard of review regarding a trial court’s

decision whether to apply res judicata is abuse of discretion. See State v.

Mackey, 4th Dist. Scioto No. 14CA3645, 2014-Ohio-5372, ¶ 18.
Pickaway App. No. 19CA34                                                              13


       {¶18} Appellant argues that Tejwani’s memo is newly discovered evidence

that supports his motion for a new trial, and proves that Tejwani’s testimony - that

claimed the DNA test results were inconclusive as to whether appellant was a

contributor to the DNA sample recovered from the victim - was false, because

appellant does not have a “B” gene in his blood.

       {¶19} We find that the early procedural history of this case is pertinent to

our analysis. First, we consider the trial. Prior to trial, the appellant possessed

the state’s lab report with the DNA test results pertaining to: (1) blood samples

from appellant, Dunn, and the victim, and (2) DNA samples swabbed from the

victim’s panties and vagina, and a sweatshirt. The lab report displayed DNA test

results for “six separate genetic systems,” including, pertinent to this case, results

at the D7S8 marker. The lab report indicates that appellant, Dunn, and the victim

tested positive for two A genes at the D7S8 marker. The lab report results for the

“male fraction” of two DNA samples from items 4 and 5 at the D7S8 marker were

blank, and the report concluded that “[n]o information regarding the contributor

can be obtained from items 4 and 5 (Male Fraction) due to the presence of a

mixed DNA sample.” Tejwani also created bench notes that pertained to the lab

DNA testing/results, which included results for the male fraction samples under

the D7S8 marker indicating positive for an A gene and a faint B gene. The

positive result for the “faint” B gene at the D7S8 marker was not included in the

lab report.
Pickaway App. No. 19CA34                                                                                                    14


          {¶20} According to appellant,1 Tejwani testified that the DNA results were

inconclusive regarding appellant, which she explained meant the DNA test

results did not include or exclude appellant as having contributed DNA to the

sample recovered from the victim. Appellant’s counsel on cross-examination

asked Tejwani about the results at the D7S8 marker, and appellant asserts that

she claimed “[t]hat is another area.”

          {¶21} Appellant’s forensic expert, Larry DeHus (“DeHus”), also testified at

trial based on his review of the state’s lab results, Tejwani’s lab report, and

Tejwani’s bench notes. He testified that the DNA used tested “six separate

genetic systems,” and there was some additional information in Tejwani’s bench

notes that was not in her report, regarding the D7S8 marker. He explained to the

jury that everyone has two genes at the D7S8 marker, which would be either an

A gene or a B gene; so, everyone has either AA, BB, or AB at the D7S8 marker.

He then explained that appellant, Dunn, and the victim tested positive for AA

genes in their blood at the D7S8 marker. He further testified that Tejwani’s

bench notes indicated that the male fraction from the victim’s vaginal swab and

her panties tested positive for the B gene. Therefore, DeHus concluded that

based upon the lab results provided by the state “these evidence semen samples

. . . couldn’t have come from [appellant] and couldn’t have come from [Dunn] and

it couldn’t have come from [the victim].”

          {¶22} Next, we consider appellant’s 1998 petition for post-conviction relief,

as well events that occurred just prior to, and after, the filing of that petition.

1
  Unfortunately, the record from the trial court is incomplete. Only Vol.3 of the trial transcript was provided to this court on
appeal, and it does not contain Tejwani’s testimony. However, from the numerous decisions from this court addressing
appellant’s appeals over the years, this assertion appears accurate.
Pickaway App. No. 19CA34                                                            15


       {¶23} On June 10, 1998, appellant’s post-conviction relief counsel,

Yeazel, called Tejwani, and, according to her communication record, Yeazel

“wanted to know about the D7S8 (B) dot in sample 5. “[Tejwani] [t]old him it was

a mixed sample and could not determine the source of the type and the results

were inconclusive.”

       {¶24} Two days later on June 12, 1998, appellant filed his first petition for

post-conviction relief, which in pertinent part alleged that Tejwani’s bench notes

showed that a DNA sample taken from the victim’s panties indicated the

presence of the B gene at D7S8 marker. The petition further alleged that

appellant tested positive for the A gene at the D7S8 marker. Therefore, the

petition alleged that appellant’s conviction was void or voidable because the

state, through Tejwani’s testimony, “put on evidence it knew was false when Ms.

Tejwani testified that the analysis she performed on the sample taken from the

victim’s panties was inconclusive. The presence of the B [gene] at genetic

marker D7S8 excluded the victim, [Dunn], and [appellant] as the source.”

(Emphasis added.) In support of his petition, appellant attached two affidavits,

one from Christine Davis, a molecular biologist, and the second was from Keith

Lehmkuhl, who was an inmate with Dunn.

        {¶25} In addressing appellant’s 1998 petition for post-conviction relief,

the trial court found that Davis’ affidavit provided “no new and material

evidence[.]” “Dr. Davis’s affidavit clearly states that everything she reviewed and

based her opinion upon was submitted and used as evidence during [appellant’s]

trial. The only thing ‘new’ being submitted is Dr. Davis’s opinion, or
Pickaway App. No. 19CA34                                                            16


interpretation, of the evidence already presented at trial.” The trial court also

found that Lehmkuhl’s affidavit did not refute other evidence in support of

appellant’s conviction, including the victim’s father who caught Dunn and testified

that Dunn implicated appellant by first and last name as being a co-defendant.

Thus, the trial court found that appellant’s petition was barred by res judicata and

dismissed his petition.

       {¶26} In appellant’s appeal of the trial court’s denial of his1998 petition, we

summarized the Davis and Lehmkuhl affidavits respectively:

        Davis opined that the state's DNA analysis of the sperm samples
        was contaminated and improperly performed. Davis also opined
        that the state's DNA report failed to account for the presence of a
        B allele at the D768 [sic] genetic marker. Davis stated that the
        presence of the B allele indicated either that appellant was not a
        contributor to the semen or that another individual contributed to
        the semen sample. Davis noted that sperm could be “transferred
        in many ways, such as in the laundry hamper where the girl's
        clothes mingle with her father's or sexually active parents'
        undergarments. In addition, sperm can be transferred in the
        wash itself.” Davis' affidavit further revealed her agreement with
        the state's DNA analyst, Raman Tejwani. Davis stated that she
        agreed with Tejwani's report that stated that the DNA test results
        were “inconclusive.” Davis ultimately concluded: “There are
        alleles present at both D768 [sic] and GQA1 loci from the sperm
        fractions of both the vaginal swab(s) and panties samples that
        are foreign to Dunn, Hatton and Combs, indicating the either the
        [sic ] exclusion of Hatton, or the presence of a fourth person.”

        In his affidavit, Lehmkuhl states that he was a cellmate of
        appellant's co-defendant, Ricky Dunn. Lehmkuhl indicated that
        Dunn informed him that appellant “was not the individual who
        was with him on the night of January 18, 1997, when this crime
        was committed.” Lehmkuhl stated that Dunn advised him that
        Dunn told the police appellant was involved “because he ‘wanted
        to take the heat off of himself and the police were putting
        pressure on him to turn over the other guy.’ ”

State v. Hatton, 4th Dist. Pickaway No. 00CA10, 2000 WL 1152236, * 1.
Pickaway App. No. 19CA34                                                                17


       {¶27} We “agree[d] with the trial court that res judicata bar[ed] the majority

of appellant's claims for relief. With respect to appellant's remaining claims, we

did not believe that the trial court abused its discretion by determining that

appellant failed to present sufficient credible evidence to warrant an evidentiary

hearing.” Id. at * 5. We found that “Davis' affidavit is not altogether different from

the testimony of appellant's defense expert, Dehus. Davis, like Dehus, opined

that the DNA test results indicated that a person other than the victim, Dunn, or

appellant contributed to the sperm sample.” Id. * 5. We affirmed the trial court’s

dismissal of appellant’s 1998 petition.

        {¶28} Our review of appellant’s trial, Yeazel’s conversation with Tejwani

just prior to filing appellant’s 1998 petition for post-conviction relief, and the

allegations in said petition, reveal that Tejwani’s memo is not newly discovered

evidence that appellant was “unavoidably prevented” from discovering that was

necessary to file his motion for a new trial herein. Rather, while appellant did not

have access to the memo because it was created after appellant’s trial, the

pertinent information from the memo was known and available to appellant,

during his trial.

       {29} Therefore, we agree with the trial court that appellant’s motion for a

new trial is barred by res judicata because he had all the evidence available to

raise the issue of the credibility of Tejwani’s testimony at trial, and did raise the

issue in his 1998 petition for post-conviction relief, albeit unsuccessfully.

       {¶30} Nevertheless, appellant argues that “[e]ven if [he] has presented

this issue before, it would be fundamentally unfair to apply [res judicata] in this
Pickaway App. No. 19CA34                                                          18


case” because, notwithstanding prior litigation, Tejwani’s memo proves her

testimony was perjured. Therefore, he argues, applying res judicata would be

inequitable.

       {¶31} In our prior decision affirming the denial of appellant’s 1998 petition

for post-conviction relief we noted the following:

        With respect to appellant's argument that Tejwani, the state's
        DNA analyst, testified falsely, we note that nothing in
        appellant's petition demonstrates that Tejwani testified falsely.
        Appellant's argument that Davis' affidavit demonstrates that
        Tejwani testified falsely is without merit. Davis stated that she
        agreed with Tejwani's conclusion that the DNA test results were
        inconclusive.

Hatton, 4th Dist. Pickaway No. 00CA10, 2000 WL 1152236, * 1.

       {¶32} Simply stated, we find that Tejwani’s memo provides no new

information that was unavailable in 1998 that persuades us now, but failed to

persuade us in 1998, that Tejwani’s testimony was perjured. At most her memo

is merely cumulative evidence that existed at the time of appellant’s trial.

       {¶33} Therefore, because res judicata would bar appellant from seeking a

new trial, we hold the trial court’s decision denying appellant’s motion for leave to

file a motion for a new trial was not an abuse of discretion. Accordingly, we

overrule appellant’s first assignment of error.

                                ASSIGNMENT OF ERROR II

       {¶34} In his second assignment of error, appellant argues that “the newly

discovered evidence analyzed in the context of and upon consideration of all

available admissible evidence related to [appellant’s] case, establishes his actual

innocence.” Specifically, appellant argues that absent any DNA evidence and
Pickaway App. No. 19CA34                                                              19


Dunn’s recanted testimony there is no other evidence of any type that continues

to support his conviction.

       {¶35} The state argues that this court in State v. Hatton, 4th Dist.

Pickaway No. 00CA10, 2000 WL 1152236 (Aug. 4, 2000) held that Tejwani did

not give false testimony regarding the DNA results and their relation to

appellant’s guilt. Therefore, the state argues that the memo is not new evidence,

and that res judicata precludes our consideration of appellant’s successive

petition on this issue.

                                     Law and Analysis

       {¶36} “Generally we review decisions granting or denying a post-

conviction relief petition filed pursuant to R.C. 2953.21 under an abuse of

discretion standard.” State v. Smith, 4th Dist. Highland No. 19CA16, 2020-Ohio-

116, ¶ 16-19, citing State v. Gondor, 112 Ohio St.3d 377, 2006–Ohio–6679, 860

N.E.2d 77, ¶ 58. “A petitioner seeking post-conviction relief is not automatically

entitled to an evidentiary hearing.” In re B.C.S., 4th Dist. Washington No.

07CA60, 2008-Ohio-5771, ¶ 11, citing State v. Calhoun, 86 Ohio St.3d 279, 282,

714 N.E.2d 905 (1999), citing State v. Cole, 2 Ohio St.3d 112, 443 N.E.2d 169

(1982). “Before granting an evidentiary hearing, the trial court must determine

whether substantive grounds for relief exist.” State v. Blanton, 4th Dist. Adams

No. 19CA1096, 2020-Ohio-7018, ¶ 9, citing R.C. 2953.21(D).

       {¶37} “Postconviction review is not a constitutional right; instead, it is a

narrow remedy that gives the petitioner no more rights than those granted by

statute. Id. It is a means to resolve constitutional claims that cannot be
Pickaway App. No. 19CA34                                                             20


addressed on direct appeal because the evidence supporting the claims is not

contained in the record.” State v. Smith, 4th Dist. Highland No. 19CA16, 2020-

Ohio-116, ¶ 16-19, citing State v. Teets, 4th Dist. Pickaway No. 17CA21, 2018-

Ohio-5019, ¶ 14. R.C. 2953.21 authorizes a person who has been convicted of a

criminal offense to file a petition for post-conviction relief, subject to certain

limitations and requirements. Because appellant has previously filed several

petitions for post-conviction relief, he is also subject to the requirements of R.C.

2953.23, which provides:

        (A) * * * a court may not entertain * * * a second petition or
        successive petitions for similar relief on behalf of a
        petitioner unless * * *:
        (1) Both of the following apply:
        (a) * * * the petitioner shows that the petitioner was unavoidably
        prevented from discovery of the facts upon which the petitioner
        must rely to present the claim for relief, * * * and the petition
        asserts a claim based on that right.
        (b) The petitioner shows by clear and convincing evidence that,
        but for constitutional error at trial, no reasonable factfinder would
        have found the petitioner guilty of the offense of which the
        petitioner was convicted * * *.

       {¶38} Similar to our analysis in appellant’s first assignment of error, we

find that Tejwani’s memo does not contain “facts” that were unavailable to him,

and upon which he had to rely in filing his petition herein. Therefore, appellant’s

petition herein is also barred by res judicata because “ ‘[r]es judicata does not * *

* apply only to direct appeals, but to all postconviction proceedings in which an

issue was or could have been raised.’ ” State v. Heid, 4th Dist. Scioto No.

15CA3710, 2016-Ohio-2756, ¶ 18, quoting State v. Montgomery, 8th Dist.

Cuyahoga No. 99452, 2013-Ohio-4193, 997 N.E.2d 579, ¶ 42, citing State v.

Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 59.
Pickaway App. No. 19CA34                                                               21


       {¶39} Accordingly, because appellant’s petition for post-conviction relief is

barred by res judicata, we hold that the trial court did not abuse its discretion in

denying appellant’s petition without a hearing. Therefore, we overrule appellant’s

second assignment of error.

                               ASSIGNMENT OF ERROR III

       {¶40} Appellant argues that the state violated his due process through a

violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215

(1963) by not informing him prior to trial that the state’s DNA test results proved

that he could not have been the rapist (“Brady violation”).

       {¶41} The state argues that the Brady issue has been previously litigated

by this court. Therefore, the state argues that appellant’s motion and petition

relying on this argument are barred by res judicata.

                                     Law and Analysis

       {¶42} This court and other Ohio appellate districts have conducted a de

novo review of a trial court’s decision regarding whether the state has failed to

produce materially exculpatory evidence. State v. Fox, 4th Dist. Ross No. 2012-

Ohio-4805, 985 N.E.2d 532, ¶ 26, citing State v. Whalen, 9th Dist. Lorain No.

08CA9317, 2008-Ohio-6739, 2008 WL 5329976, ¶ 7; State v. Russ, 11th Dist.

Trumbull No. 2007-T-0045, 2008-Ohio-1897, 2008 WL 1777828, ¶ 14; State v.

Brown, 5th Dist. Licking No. 2006–CA–53, 2007-Ohio-2005, 2007 WL 1219539,

¶ 23; State v. Battease, 1st Dist. Hamilton Nos. C–050837 & C–050838, 2006-

Ohio-6617, 2006 WL 3690689, ¶ 14; State v. Johnson, 8th Dist. Cuyahoga No.

82527, 2003-Ohio-4569, 2003 WL 22019780, ¶ 7.
Pickaway App. No. 19CA34                                                          22


       {¶43} “ ‘Due process requires that the prosecution provide defendants with

any evidence that is favorable to them whenever that evidence is material either

to their guilt or punishment.’ ” State v. Campbell, 4th Dist. Adams No. 13CA969,

2014-Ohio-3860, ¶ 11, quoting State v. Brown, 115 Ohio St.3d 55, 2007–Ohio–

4837, 873 N.E.2d 858, ¶ 30; citing Brady, 373 U.S. 83, 87, 83 S.Ct. 1194, 10

L.Ed.2d 215. “[A] defendant bears the burden to prove that withheld evidence is

materially exculpatory.” Fox, 4th Dist. Ross No. 2012-Ohio-4805, 985 N.E.2d

532, ¶ 26, citing State v. Rivas, 121 Ohio St.3d 469, 2009-Ohio-1354, 905

N.E.2d 618, at ¶ 14; State v. Lupardus, 4th Dist. No. 08CA31, 2008-Ohio-5960,

2008 WL 4917518, ¶ 20.

       {¶44} Appellant asserted a Brady violation in the direct appeal of his

conviction alleging that “the state failed to disclose the existence of the ‘B’ DNA

gene discovered in the semen sample taken from the victim.” Hatton, 4th Dist.

Pickaway No. 97CA34, 1999 WL 253450, at *20 (Apr. 19, 1999). Appellant

claimed that ‘[t]his finding established beyond doubt that someone other than the

victim, Dunn[,] or [a]ppellant contributed to the sample.’ ” Id. We overruled that

assignment of error finding

         that Appellant had reviewed the reports. Appellant’s expert
         testified that in his opinion * * * the “B” DNA gene indicated that a
         third individual contributed to the semen samples collected from
         the victim. Thus, unlike the typical Brady violation when the jury
         does not have the opportunity to hear about the alleged
         exculpatory evidence, in the case at bar appellant presented the
         alleged exculpatory evidence to the jury.

Id. at *21.
Pickaway App. No. 19CA34                                                            23


       {¶45} In the matter at hand, we find that appellant has not identified any

new, material, exclulpatory evidence that the state failed to disclose to him, and

because his claim is also barred by res judicata, we overrule appellant’s third

assignment of error.

                                   CONCLUSION

       {¶46} Having overruled all three of appellant’s assignments of error, we

affirm the trial court’s judgment entry denying appellant’s motion for leave to file a

motion for a new trial and dismissing his petition for post-conviction relief.



                                                  JUDGMENT AFFIRMED.
Pickaway App. No. 19CA34                                                           24


                              JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Pickaway County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. & Abele, P.: Concur in Judgment and Opinion.

                                         For the Court,


                                  BY:    ______________________________
                                         Kristy S. WIlkin, Judge



                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.